Exhibit 10.1

 
HOME FEDERAL SAVINGS AND LOAN ASSOCIATION OF COLLINSVILLE
EMPLOYMENT AGREEMENT


This Agreement (this “Agreement”) is made effective as of the 8th day of July,
2016 (the “Effective Date”), by and between Home Federal Savings and Loan
Association of Collinsville (the “Association”), a federally-chartered
institution with its principal offices at 100 East Clay Street, Collinsville,
Illinois 62234, and Ronnie R. Shambaugh (“Executive”).  When used in this
Agreement any reference to the “Company” shall refer to Best Hometown Bancorp,
Inc.
 
WITNESSETH:
 
WHEREAS, the Association wishes to assure itself of the services of Executive
for the period provided in this Agreement; and
 
WHEREAS, Executive is willing to serve in the employ of the Association on a
full-time basis as its President and Chief Executive Officer on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and upon the other terms and conditions hereinafter provided,
the parties hereby agree as follows:
 
1.POSITION AND RESPONSIBILITIES
 
During the term of Executive’s employment hereunder, Executive agrees to serve
as the President and Chief Executive Officer of the Association.  Executive
shall perform administrative and management services for the Association which
are customarily performed by persons in a similar executive officer
capacity.  Executive shall be responsible for the overall management of the
Company and the Association and shall be responsible for establishing the
business objectives, policies and strategic plan of the Company and the
Association.  Executive shall also be responsible for providing leadership and
direction to all departments or divisions of the Company and the Association,
and shall be the primary contact between the Board of Directors and the staff of
the Company and the Association.  During the term of this Agreement, Executive
also agrees to serve as a director of the Company and the Association and, if
elected, as an officer and director of any subsidiary of the Association or the
Company.  Executive’s principal place of employment shall be at the
Association’s principal executive offices.  The Association shall provide
Executive, at his principal place of employment, with support services and
facilities suitable to his position with the Association and necessary or
appropriate in connection with the performance of his duties under this
Agreement.
 
2.TERM OF EMPLOYMENT
 
(a)           The term of this Agreement and the period of Executive’s
employment under this Agreement will begin as of the Effective Date and will
continue for a period of thirty-six (36) full calendar months thereafter.  As of
July 1st each year (the “Renewal Date”), beginning with the first July 1st
following the Effective Date, this Agreement shall renew for an additional year
such that the remaining term shall again be thirty-six (36) full calendar months
provided, however, that the disinterested members of the Board ofDirectors of
the Association (the “Board of Directors”) shall at least thirty (30) days
before the Renewal Date conduct a comprehensive performance evaluation and
review of Executive for purposes of determining whether to extend this
Agreement.  The Board of Directors shall give Executive notice of its decision
whether or not to renew this Agreement at least ten (10) days prior to the
Renewal Date.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Notwithstanding anything contained in this Agreement to the
contrary, either Executive or the Association may terminate Executive’s
employment with the Association at any time during the term of this Agreement,
subject to the terms and conditions of this Agreement.
 
(c)           In the event of the Executive’s termination of employment under
this Agreement for any reason, such termination shall also constitute the
Executive’s resignation from the Board of Directors of the Association, as well
as from the Board of Directors of the Company.
 
3.COMPENSATION AND REIMBURSEMENT
 
(a)           The compensation specified under this Agreement shall constitute
consideration paid by the Association in exchange for duties described in
Section 1 of this Agreement.  The Association shall pay Executive, as
compensation, a salary of not less than $160,000 per year (“Base Salary”).  Base
Salary shall include any amounts of compensation deferred by Executive under any
employee benefit plan or deferred compensation arrangement maintained by the
Association.  Base Salary shall be payable bi-weekly or, if different, in
accordance with the Association’s customary payroll practices.  During the term
of this Agreement, Executive’s Base Salary shall be reviewed at least annually
by December 31st of each year.  The review shall be conducted by the Board of
Directors or by a committee designated by the Board of Directors.  The committee
or the Board of Directors may increase, but not decrease, Executive’s Base
Salary at any time, except for a decrease not in excess of any decrease
generally applicable to all officers of the Association.  Any increase in Base
Salary shall become the “Base Salary” for purposes of this Agreement.  The Board
of Directors may engage the services of an independent consultant to assist in
the determination of the appropriate Base Salary.  In addition to the Base
Salary provided in this Section 3, the Association shall also provide Executive
with all other benefits as are provided uniformly to full-time employees of the
Association, on a basis (including cost) no less favorable than the benefits
provided to other senior officers of the Association.
 
(b)           In addition to the Base Salary provided for in Section 3(a), the
Association will provide Executive with the opportunity to participate in
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or otherwise deriving a benefit from
immediately prior to the Effective Date, and any other employee benefit plans,
arrangements and perquisites suitable for the Association’s senior executives
adopted by the Association subsequent to the Effective Date, and the Association
will not, without Executive’s prior written consent, make any changes in the
plans, arrangements or perquisites which would adversely affect Executive’s
rights or benefits thereunder, without separately providing for an arrangement
that ensures Executive receives or will receive the economic value that
Executive would otherwise lose as a result of such adverse effect, unless the
changes apply equally to all other employees or senior officers of the
Association.  Without limiting the generality of the foregoing provisions of
this Section 3(b), Executive shall be entitled to participate in or receive
benefits under any employee benefit plans, whether tax-qualified or otherwise,
including, but not limited to, retirement plans, supplemental retirement plans,
deferred compensation plans, pension plans, profit-sharing plans, employee stock
ownership plans, stock award or stock option plans, health-and-accident plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Association in the future to its senior executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of the plans and arrangements (including
designation by the Board of Directors of eligibility to participate, if
applicable). Executive shall also be entitled to participate in any incentive
compensation or bonus plan or arrangement of the Company or the Association in
which Executive is eligible to participate (and he shall be entitled to a pro
rata distribution under any incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than Termination for Just
Cause). Nothing paid to Executive under the plans or arrangements will be deemed
to be in lieu of other compensation to which Executive is entitled under this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(c)           In addition to the Base Salary provided for by Section 3(a) and
other compensation and benefits provided for by Section 3(b), the Association
shall pay or reimburse Executive for all reasonable expenses incurred by
Executive in performing his obligations under this Agreement in accordance with
the Association’s reimbursement policies, provided that the reimbursement is
made within one calendar year following the date on which the expense was
incurred and provided further that the right to reimbursement is not exchanged
for another benefit.  The amount of expenses eligible for reimbursement during
the calendar year may not affect the expenses eligible for reimbursement in any
other calendar year.
 
(d)           Executive shall be entitled to paid time off in accordance with
the standard policies of the Association for senior executive officers, but in
no event less than 20 days paid time off during each year of
employment.  Executive shall receive his Base Salary and other benefits during
periods of paid leave.  Executive shall also be entitled to paid legal holidays
in accordance with the policies of the Association.  Executive shall also be
entitled to sick leave in accordance with the policies of the Association, but
in no event less than the number of days of sick leave per year to which
Executive was entitled at the Effective Date.
 
4.OUTSIDE ACTIVITIES
 
During the term of his employment under this Agreement, except for periods of
absence occasioned by illness, reasonable vacation periods and reasonable leaves
of absence approved by the Board of Directors, Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder.  Executive also may serve as a
member of the board of directors of business organizations, trade associations,
and community and charitable organizations, subject to the annual approval of
the Board of Directors; provided that in each case the service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Association or present any conflict of
interest.  Executive shall provide to the Board of Directors annually a list of
all organizations for which Executive serves as a director or in a similar
capacity for purposes of obtaining the approval of the Board of Directors of
Executive’s service on the boards of such organizations (it being understood
that membership in social, religious, charitable or similar organizations does
not require approval of the Board of Directors pursuant to this Section 4).
 
 
3

--------------------------------------------------------------------------------

 
5.PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
 
(a)           Upon the occurrence of an Event of Termination (as herein defined)
during Executive’s term of employment under this Agreement, the provisions of
this Section 5 shall apply.  As used in this Agreement, an “Event of
Termination” shall mean and include any of the following:
 
(i)           the termination by the Association of Executive’s full-time
employment hereunder for any reason other than termination governed by Section 6
(Termination for Just Cause), or termination governed by Section 7 (Termination
For Disability or Death), or termination governed by Section 8 (Termination Upon
Retirement); or
 
(ii)           Executive’s resignation from the Association’s employ for any of
the following reasons (each shall be deemed a “Good Reason”):
 
 
(A)
the failure to elect or reelect or to appoint or reappoint Executive to the
position set forth under Section 1 of this Agreement or the failure to nominate
or re-nominate Executive as a director of the Company or the Association;

 
 
(B)
a material change in Executive’s functions, duties, or responsibilities with the
Association, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and attributes
described in Section 1 of this Agreement;

 
 
(C)
a relocation of Executive’s principal place of employment by more than 30 miles
from the main office of the Association;

 
 
(D)
a material reduction in the benefits and perquisites of Executive from those
being provided as of the Effective Date, other than a reduction pursuant to
Section 3(a) of this Agreement or a reduction that is part of a Association-wide
reduction in pay or benefits;

 
 
(E)
a liquidation or dissolution of the Company or the Association, other than a
liquidation or dissolution which does not affect the status of Executive; or

 
 
(F)
a material breach of this Agreement by the Association.

 
Upon the occurrence of any event described in clauses (ii)(A), (B), (C), (D),
(E) or (F), above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written Notice of Termination, as defined in Section 9(a), given
within ninety (90) days after the event giving rise to said right to
elect.  Notwithstanding the preceding sentence, Executive, after giving due
notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights under this Agreement by virtue of the fact
that Executive has submitted his resignation but has remained in the employ of
the Association, provided Executive is engaged in good faith discussions to
resolve the occurrence of any event described in clauses (ii)(A), (B), (C), (D),
(E) or (F) above.  During this thirty (30) day period, the Association and the
Company shall have the right to cure the Good Reason, and in the event that the
Association cures said Good Reason, Executive shall no longer have the right to
terminate employment and receive a payment under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
(iii)           The termination of Executive’s employment (other than
Termination for Just Cause) by the Association (or any successor thereto) on the
effective date of, or at any time following a Change in Control, or Executive’s
resignation from the Association’s employ due to  Good Reason (subject to
Executive’s notice of Good Reason and the Company’s or the Association’s right
to cure, as set forth in Section 5(a)(ii)) on the effective date of, or at any
time following a Change in Control, during the term of this Agreement.  For
these purposes, a Change in Control shall mean the occurrence of any of the
following events:
 
 
(A)
Merger:  The Company or the Association merges into or consolidates with another
entity, or merges another bank or corporation into the Association or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Association immediately
before the merger or consolidation;

 
 
(B)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Association’s voting securities; provided,
however, this clause (B) shall not apply to beneficial ownership of the
Company’s or the Association’s voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities;

 
 
(C)
Change in Board Composition:  Individuals who constitute the Company’s or the
Association’s Board of Directors on the Effective Date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date whose
election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board shall be considered, for purposes of this clause
(C), as though he or she was a member of the Incumbent Board; or

 
 
5

--------------------------------------------------------------------------------

 
 
(D)
Sale of Assets:  The Company or the Association sells to a third party all or
substantially all of its assets.

 
(b)           Upon the occurrence of an Event of Termination under Sections
5(a)(i) or 5(a)(ii) above, on the Date of Termination, as defined in
Section 9(b) of this Agreement, the Association shall be obligated to pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to the sum of: (i) his earned but unpaid
salary as of the date of his termination of employment with the Association;
(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Company’s or the Association’s officers and
employees; and (iii) the remaining payments of Base Salary that Executive would
have earned, in accordance with Section 3(a) if he had continued his employment
with the Association for the remaining term of this Agreement plus the bonus or
incentive award Executive would have received in each year during the remaining
term in an amount equal to the average bonus and/or incentive award earned by
him over the three calendar years preceding the year in which the termination
occurs (in determining the bonus and/or incentive portion of the payment, the
total amount will be determined by: adding the bonuses and/or incentives earned
in each of the last three years; dividing the total by 36; and then multiplying
the result by the number of whole months in the remaining unexpired term of this
Agreement).  Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination, or in the event that Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”) applies to the payment,
and Executive is considered a “Specified Employee” under Code Section 409A, on
the first day of the seventh month following the Date of Termination.  The
payments shall not be reduced in the event Executive obtains other employment
following termination of employment.
 
(c)           Upon the occurrence of an Event of Termination under Section
5(a)(iii), on the Date of Termination, as defined in Section 9(b) of this
Agreement, the Association shall be obligated to pay Executive, or, in the event
of his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, as severance pay or liquidated damages, or both, an amount equal to
the sum of: (i) his earned but unpaid salary as of the date of his termination
of employment with the Association; (ii) the benefits, if any, to which he is
entitled as a former employee under the employee benefit plans and programs and
compensation plans and programs maintained for the benefit of the Association’s
or Company’s officers and employees; and (iii) an amount equal to three (3)
times Executive’s “base amount,” as that term is defined for purposes of Code
Section 280G.  Any payments hereunder shall be made in a lump sum within five
(5) days after the Date of Termination, or in the event that Code Section 409A
applies to the payment and Executive is considered a “Specified Employee” under
Code Section 409A, on the first day of the seventh month following the Date of
Termination.  The payments shall not be reduced in the event Executive obtains
other employment following termination of employment.
 
 (d)           Upon the occurrence of an Event of Termination, the Association
will cause to be continued at its expense non-taxable medical and dental
coverage and life insurance substantially identical to the coverage maintained
by the Association for Executive and his family prior to Executive’s
termination.  The coverage shall continue for the remaining term of this
Agreement in the case of an Event of Termination under Sections 5(a)(i) or
5(a)(ii), and  for a period of thirty-six (36) months from the Date of
Termination in the case of an Event of Termination under Section 5(a)(iii) of
this Agreement.  If the Association cannot provide the benefits set forth in
this Section 5(d) because Executive is no longer an employee, applicable rules
and regulations prohibit the benefits in the manner contemplated, or it would
subject the Association to penalties, then the Association shall pay Executive a
cash lump sum payment reasonably estimated to be equal to the value of such
benefits or the value of the remaining benefits at the time of such
determination.  The cash payment shall be made in a lump sum within thirty (30)
days after the later of Executive’s date of termination or the effective date of
the rules or regulations prohibiting the benefits or subjecting the Association
to penalties.


 
6

--------------------------------------------------------------------------------

 
(e)           Executive shall be entitled to voluntarily terminate his
employment other than for Good Reason at any time during the term of this
Agreement, provided, however, that Executive shall not be entitled to any
compensation or benefits under this Section 5 as a result of such termination.


(f)           Any payments or benefits under Sections 5(a)(i) or 5(a)(ii) of
the  Agreement shall be contingent on Executive’s execution and non-revocation
of a mutual release (the “Mutual Release”), satisfactory to the Company and the
Association, of all claims that Executive or any of Executive’s affiliates or
beneficiaries may have against the Company and the Association or any affiliate,
and their officers, directors, successors and assigns, releasing said persons
from any and all claims, rights, demands, causes of action, suits, arbitrations
or grievances relating to Executive’s employment relationship, including claims
under the Age Discrimination in Employment Act (“ADEA”), but not including
claims for benefits under tax-qualified plans or other benefit plans in which
Executive is vested, claims for benefits required by applicable law or claims
with respect to obligations set forth in this Agreement that survive the
termination of this Agreement.  The Company and the Association shall also
execute the Mutual Release, which shall release Executive, his affiliates and
beneficiaries from any and all claims rights, demands, causes of action, suits,
arbitrations or grievances relating to Executive’s employment relationship,
provided, however, that if the Company or the Association refuses to execute the
Mutual Release in the time frame set forth below, Executive’s obligation to
execute and not revoke the Mutual Release as a precondition to receiving such
payments or benefits under Sections 5(a)(i) or 5(a)(ii) shall
terminate.  Notwithstanding the foregoing sentence, the Mutual Release shall not
release Executive for (i) acts of fraud; (ii) felonious acts for which Executive
is convicted, enters a plea of nolo contendere, or enters into a pre-trial
diversion or similar program; (iii) intentional misconduct resulting in
financial harm to the Company or the Association; or (iv) willful violation of
any material federal banking law or regulation.  In order to comply with the
requirements of Section 409A of the Code and the ADEA, the release must be
provided to Executive no later than the date of his Separation from Service and
Executive and the Company and the Association must execute the Mutual Release
within twenty-one (21) days after the date of termination without subsequent
revocation by Executive within seven (7) days after execution of the
release.  This Section 5(f) shall not apply with respect to payments or benefits
under Section 5(a)(iii) of this Agreement.
 
(g)           Notwithstanding the foregoing, to the extent required by
regulations or interpretations of the Office of the Comptroller of the Currency
(“OCC”), all severance payments under the Agreement shall not exceed three (3)
times Executive’s average annual compensation (as defined in such regulations or
interpretations) over the most recent five (5) taxable years.
 
 
7

--------------------------------------------------------------------------------

 
6.TERMINATION FOR JUST CAUSE
 
(a)           The term “Termination for Just Cause” shall mean termination
because of Executive’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.
 
(b)           Notwithstanding Section 6(a), the Association may not terminate
Executive for Just Cause unless and until there shall have been delivered to him
a Notice of Termination which shall include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for that purpose, finding that in the good faith opinion of the Board of
Directors, Executive was guilty of conduct justifying Termination for Just
Cause.  Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Just Cause.  During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
Section 6 hereof through the Date of Termination, any unvested stock options and
related limited rights granted to Executive under any stock option plan shall
not be exercisable nor shall any unvested awards granted to Executive under any
stock benefit plan of the Company or the Association or any subsidiary or
affiliate thereof, vest.  At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to the Termination for Just Cause.  Executive shall not, as a
result of Termination for Just Cause, forfeit any rights to compensation or
benefits, including benefits under qualified or non-qualified retirement or
deferred compensation plans or programs, earned and vested as of the date of
termination.
 
7.TERMINATION FOR DISABILITY OR DEATH
 
(a)           The Association or Executive may terminate Executive’s employment
after having established Executive’s Disability.  For purposes of this
Agreement, “Disability” means a physical or mental infirmity that impairs
Executive’s ability to substantially perform his duties under this Agreement and
that results in Executive’s becoming eligible for long-term disability benefits
under a long-term disability plan of the Company or the Association (or, if the
Company or the Association has no such plan in effect, that impairs Executive’s
ability to substantially perform his duties under this Agreement for a period of
one hundred eighty (180) consecutive days), provided, however, that in order to
receive the payments from the Company or the Association under Section 7(b) of
this Agreement, Executive’s “Disability” shall also satisfy the requirements of
Code Section 409A.  The Board of Directors shall determine in good faith, based
upon competent medical advice and other factors that they reasonably believe to
be relevant, whether or not Executive is and continues to be disabled for
purposes of this Agreement.  As a condition to any benefits, the Board of
Directors may require Executive to submit to such physical or mental evaluations
and tests as it deems reasonably appropriate, at the Association’s expense.
 
 
8

--------------------------------------------------------------------------------

 
(b)           In the event of Disability, Executive’s obligation to perform
services under this Agreement will terminate.  In the event of such termination,
Executive shall be entitled to receive benefits under any disability program
sponsored by the Company or the Association.
 
(c)           In the event of Executive’s death during the term of this
Agreement, his estate, legal representatives or named beneficiary or
beneficiaries (as directed by Executive in writing) shall be paid Executive’s
Base Salary, as defined in Section 3(a), at the rate in effect at the time of
Executive’s death through the end of the calendar month in which Executive’s
death occurs, and the Association will continue to provide Executive’s family
the same medical, dental, and other health benefits that were provided by the
Association to Executive’s family immediately prior to Executive’s death, on the
same terms, including cost, as if Executive were actively employed by the
Association, except to the extent the terms (including cost) of such benefits
are changed in their application to all continuing employees of the Association,
such coverage to continue for a period of one (1) year after the date of
Executive’s death.  If the Association cannot provide the benefits set forth in
this paragraph because Executive is no longer an employee, applicable rules and
regulations prohibit the benefits in the manner contemplated, or it would
subject the Association to penalties, then the Association shall pay Executive’s
family a cash lump sum payment reasonably estimated to be equal to the value of
the benefits or the value of the remaining benefits at the time of the
determination.  The cash payment shall be made in a lump sum within thirty (30)
days after the later of Executive’s date of death or the effective date of the
rules or regulations prohibiting the benefits or subjecting the Association to
penalties.
 
8.TERMINATION UPON RETIREMENT
 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment by the Association on or after age 75,
Executive’s voluntary termination at any time after Executive reaches age 75, or
retirement at any time as agreed upon by the Board of Directors and
Executive.  Upon termination of Executive based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Association and other
plans to which Executive is a party, or in accordance with any other retirement
arrangements approved by the Board of Directors.


9.NOTICE
 
(a)           Any notice required under this Agreement shall be in writing and
hand-delivered to the other party.  Any termination by the Association or by
Executive shall be communicated by Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon.
 
(b)           “Date of Termination” shall mean (i) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during the thirty (30) day period), and (ii) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination, provided however, in either case, the “Date of Termination”
shall not occur prior to the date on which Executive has a “Separation from
Service” within the meaning of Code Section 409A.
 
 
9

--------------------------------------------------------------------------------

 
(c)           If the party receiving a Notice of Termination desires to dispute
or contest the basis or reasons for termination, the party receiving the Notice
of Termination must notify the other party within thirty (30) days after
receiving the Notice of Termination that the a dispute exists, and shall pursue
the resolution of the dispute in good faith and with reasonable diligence
pursuant to Section 20 of this Agreement. During the pendency of any dispute,
neither the Company nor the Association shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.
 
10.POST-TERMINATION OBLIGATIONS
 
Executive shall, upon reasonable notice, furnish any information and assistance
honestly and in good faith to the Association or the Company as may reasonably
be required by the Company or the Association in connection with any litigation
in which it or any of its subsidiaries or affiliates is, or may become, a
party.  All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with this Section 10 for one (1) full year
after the earlier of the expiration of this Agreement or termination of
Executive’s employment with the Association.
 
11.NON-COMPETITION AND NON-DISCLOSURE
 
(a)           As a material inducement of the Association to enter into this
Agreement, upon any termination of Executive’s employment hereunder pursuant to
the terms of this Agreement, other than a termination of Executive’s employment
under Section 5(a)(iii) of this Agreement, Executive agrees not to compete with
the Association, the Company or any affiliate of the Association or the Company
(collectively said entities are referred to as the “Association” for purposes of
this Section 11) for a period of twelve (12) months following such termination
within a fifty (50) mile radius of the main office of the
Association.  Executive agrees that during this period and within a fifty (50)
mile radius of the main office of the Association, Executive shall not work for
or advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Association.  Executive further agrees that for a
period of twelve (12) months following any termination of employment, he shall
not directly or indirectly, solicit, hire, or entice any of the following
persons or entities to cease, terminate, or reduce any relationship with the
Association or to divert any business from the Association: (i) any person who
was an employee of the Association during the term of this Agreement; or (ii)
any customer or client of the Association.  Further, Executive will not directly
or indirectly disclose the names, addresses, telephone numbers, compensation, or
other arrangements between the Association and any person or entity described in
(a)(i) and (a)(ii) of this Section 11.  The parties hereto, recognizing that
irreparable injury will result to the Association, its business and property in
the event of Executive’s breach of this Section 11(a), agree that in the event
of any such breach by Executive, the Association will be entitled, in addition
to any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants, employees
and all persons acting for or under the direction of Executive.  Nothing herein
will be construed as prohibiting the Association from pursuing any other
remedies available to the Association for such breach or threatened breach,
including the recovery of damages from Executive.
 
 
10

--------------------------------------------------------------------------------

 
(b)           Executive recognizes and acknowledges that the knowledge of the
business activities, plans for business activities, and all other proprietary
information of the Association as it may exist from time to time, are valuable,
special and unique assets of the business of the Association.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Association to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
the Board of Directors or required by law.  Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Association. Further, Executive may
disclose information regarding the business activities of the Association to any
bank regulator having regulatory jurisdiction over the activities of the
Association, pursuant to a formal regulatory request.  In the event of a breach
or threatened breach by Executive of the provisions of this Section 11, the
Association will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Association, or any other similar
proprietary information, or from rendering any services to any person, firm,
corporation, or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed.  Nothing herein will be
construed as prohibiting the Association from pursuing any other remedies
available to the Association for such breach or threatened breach, including the
recovery of damages from Executive.
 
(c)           The provisions of this Section 11 are intended to protect the
business, operations and assets of the Association, and are a material
inducement to the Association to enter into this Agreement.  Executive
acknowledges that the provisions of this Section 11 are an essential part of
this Agreement and are reasonably necessary for the protection of the business,
operations and assets of the Association.
 
12.SOURCE OF PAYMENTS
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association.  The Company, however,
unconditionally guarantees payment and provision of all amounts and benefits due
hereunder to Executive and, if the amounts and benefits due from the Association
are not timely paid or provided by the Association, the amounts and benefits
shall be paid or provided by the Company.
 
13.EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Association or any
predecessor of the Association and Executive, except that this Agreement shall
not affect or operate to reduce any benefit, compensation, tax indemnification
or other provision inuring to the benefit of Executive under any agreement
between Executive, the Association or the Company.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
14.NO ATTACHMENT
 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
 
(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Association and their respective successors and assigns.
 
15.MODIFICATION AND WAIVER
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
 
16.REQUIRED PROVISIONS
 
(a)           The Association may terminate Executive’s employment at any time,
but any termination by the Board of Directors other than Termination for Just
Cause as defined in Section 5 of this Agreement shall not prejudice Executive’s
right to compensation or other benefits under this Agreement.  Executive shall
have no right to receive compensation or other benefits for any period after
Termination for Just Cause.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Association’s affairs by a
notice served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the
Association’s obligations under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings.  If the charges in the
notice are dismissed, the Association may in its discretion (i) pay Executive
all or part of the compensation withheld while its contract obligations were
suspended and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of
the FDI Act, all obligations of the Association under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
 
 
12

--------------------------------------------------------------------------------

 
(d)           If the Association is in default as defined in Section 3(x)(1) [12
USC §1813(x)(1)] of the FDI Act, all obligations of the Association under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
 
(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Association, (i) by the Comptroller of the
Currency (the “Comptroller”) or his or her designee, at the time the FDIC enters
into an agreement to provide assistance to or on behalf of the Association under
the authority contained in Section 13(c) [12 USC §1823(c)] of the FDI Act; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Association or when the Association is determined by the
Comptroller to be in an unsafe or unsound condition.  Any rights of the parties
that have already vested, however, shall not be affected by such action.
 
(f)           Any payments made to Executive pursuant to this Agreement or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any rules and regulations promulgated thereunder, including 12
C.F.R. Part 359, and to the extent applicable, 12 C.F.R. §563.39.
 
(g)           Notwithstanding anything else in this Agreement to the contrary,
Executive’s employment shall not be deemed to have been terminated unless and
until Executive has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Association and Executive reasonably anticipate that either no
further services will be performed by Executive after the date of termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than fifty (50) percent of the average level of bona
fide services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).
 
17.SEVERABILITY
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
18.HEADINGS FOR REFERENCE ONLY
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
19.GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of Illinois, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.
 
 
13

--------------------------------------------------------------------------------

 
20.ARBITRATION
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator sitting in a location selected by Executive and the
Association within fifty (50) miles from the main office of the Association, in
accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes (“National Rules”) then in
effect.  The Association shall provide a list of three or more arbitrators to
Executive from which Executive shall select the arbitrator.  If the parties are
unable to agree within fifteen (15) days from the date the Association presents
the list to Executive, the arbitrator shall be appointed for them from a panel
of arbitrators selected in accordance with the National Rules.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
 
21.  PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS
 
In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of:  (i)
all legal fees incurred by Executive in resolving the dispute or controversy;
(ii) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (iii) any other compensation otherwise due Executive as a result
of a breach of this Agreement by the Association.  In the event any dispute or
controversy arising under or in connection with Executive’s termination is
resolved in favor of the Association, whether by judgment, arbitration or
settlement, each party shall be responsible for its own legal fees incurred in
resolving such dispute or controversy.
 
22.INDEMNIFICATION
 
The Association and the Company shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense.  The Association shall
indemnify Executive (and his heirs, executors and administrators) to the fullest
extent permitted under its Articles of Incorporation, Bylaws and applicable law
against all expenses and liabilities reasonably incurred by him in connection
with or arising out of any action, suit or proceeding in which he may be
involved by reason of his having been a director or officer of the Association
(whether or not he continues to be a director or officer at the time of
incurring the expenses or liabilities), the expenses and liabilities to include,
but not be limited to, advancement of legal fees and expenses, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements.  Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.
 
 
14

--------------------------------------------------------------------------------

 
23.SUCCESSOR TO THE BANK
 
The Association shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Association, expressly and
unconditionally to assume and agree to perform the Association’s obligations
under this Agreement, in the same manner and to the same extent that the
Association would be required to perform if no such succession or assignment had
taken place.
 
24.NON WAIVER
 
The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.
 


[signature page follows]

 
15
 

IN WITNESS WHEREOF the Association and Executive have signed (or caused to be
signed) this Agreement this 8th day of July, 2016.




Attest:
Home Federal Savings and Loan Association of Collinsville
   
/s/ Angela J. Davis                                           
By:  /s/ LaMont K.
Docter                                                                
Secretary
Title: Chairman of the Board of Directors
       
Attest:
Executive
   
/s/ Angela J. Davis                                           
/s/ Ronnie R.
Shambaugh                                                                
Secretary
Ronnie R. Shambaugh
         
Best Hometown Bancorp, Inc.
Attest:
(The Company is executing this Agreement only
for purposes of acknowledging the obligations
of the Company hereunder.)
       
/s/ Angela J. Davis                                           
By:  /s/ LaMont K.
Docter                                                                
Secretary
Title: Chairman of the Board of Directors




 
16
 
